UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-21982 ALLEGRO BIODIESEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 41-1663185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6033 West Century Blvd., Suite 1290 Los Angeles, California 90045 90045 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 670-2093 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesþ No o As of November 12, 2009 the registrant had 28,847,669 shares of Common Stock outstanding. PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ALLEGRO BIODIESEL CORPORATION CONSOLIDATED BALANCE SHEETS September 30, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 233,691 $ 48,339 Other current assets 6,729 7,820 Total current assets 240,420 56,159 Investments 237,839 788,550 Other 18,401 25,896 Total assets $ 496,660 $ 870,605 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 165,493 $ 319,978 Accrued expenses 472,200 469,560 Accrued dividends 6,388,156 4,715,501 Due to Ocean Park Advisors, LLC. 84,486 216,440 Total current liabilities 7,110,335 5,721,479 Total liabilities 7,110,335 5,721,479 Shareholders’ deficit: Convertible preferred stock, $0.01 par value: 50,000,000 shares authorized – 23,581,440 and 23,860,112 shares issued and outstanding shares at September 30, 2009 and December 31, 2008, respectively 262,766 265,553 Common stock, $0.01 par value 150,000,000 shares authorized – 28,847,667 and 28,919,779 shares issued and outstanding shares at September 30, 2009 and December 31, 2008, respectively 280,174 280,895 Additional paid-in capital 317,459,598 317,395,124 Accumulated deficit (324,616,213 ) (322,792,446 ) Total shareholders’ deficit (6,613,675 ) (4,850,874 ) Total liabilities and shareholders' deficit $ 496,660 $ 870,605 See accompanying Notes to Consolidated Financial Statements. 2 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Operating expenses: General and administrative $ 162,749 $ 411,910 $ 486,746 $ 1,385,440 Total operating expenses 162,749 411,910 486,746 1,385,440 Operating loss (162,749 ) (411,910 ) (486,746 ) (1,385,440 ) Interest expense (67,094 ) Interest income 218 1,537 881 15,311 Other, net 152,705 946,430 200,126 Impairment charges (211,450 ) (550,711 ) (211,450 ) Loss before income taxes (162,531 ) (469,118 ) (90,146) (1,448,547 ) Income taxes (4,535 ) Net loss from continuing operations (162,531 ) (469,118 ) (90,146 ) (1,453,082 ) Discontinued operations and sale of discontinued operations, net of income taxes 589,459 (5,140,011 ) Net income (loss) (162,531 ) 120,341 (90,146 ) (6,593,093 ) Dividends on preferred stock (587,362 ) (553,254 ) (1,733,621 ) (1,725,257 ) Netloss available to common shareholders $ (749,893 ) $ (432,913 ) $ (1,823,767 ) $ (8,318,350 ) Net income (loss) per share Basic: Continuing operations $ (0.03 ) $ (0.04 ) $ (0.07 ) $ (0.12 ) Discontinued operations $ 0.02 $ (0.20 ) Diluted: Continuing operations $ (0.03 ) $ (0.04) $ (0.05 ) $ (0.12 ) Discontinued operations $ 0.02 $ (0.20 ) Weighted average number of common shares used in per share calculations: Basic 28,847,670 28,846,509 28,816,871 25,928,350 Diluted 28,847,670 28,846,509 28,816,871 25,928,350 See accompanying Notes to Consolidated Financial Statements. 3 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (90,146 ) $ (6,593,093 ) Adjustments to reconcile netloss to net cash from operating activities: Impairment charges for Vanguard Synfuels, LLC 5,655,036 Impairment of investment in CPC 550,711 Gain on sale of Vanguard Synfuels, LLC (615,501 ) Stock-based compensation 120,316 Bad debt expense 66,240 Accretion of convertible notes payable and amortization of debt discount 49,834 Changes in operating assets and liabilities: Accounts receivable 5,072 Inventory 9,941 Prepaid expenses and other assets 8,586 117,218 Accounts payable (154,485 ) 28,354 Due to Ocean Park Advisors, LLC. (131,954 ) 234,399 Accrued expenses 2,640 20,548 Net cash provided by (used in) operating activities 185,352 (901,636 ) Cash flows from investing activities: Capital expenditures (15,435 ) Sale of Vanguard Synfuels, LLC (382 ) Net cash used in investing activities (15,817 ) Cash flows from financing activities: Proceeds from repayment of issued promissory note 500,000 Payments on line of credit and notes payable (150,000 ) Net cash provided by financing activities 350,000 Net change in cash and cash equivalents 185,352 (567,453 ) Cash and cash equivalents at beginning of period 48,339 874,693 Cash and cash equivalents at end of period $ 233,691 $ 307,240 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ 134,188 Cash paid during the period for income taxes $ 16,909 $ Supplemental disclosure of non-cash investing and financing activities: Conversion of accrued dividends into common stock $ 60,967 $ 545,799 See accompanying Notes to Consolidated Financial Statements. 4 ALLEGRO BIODIESEL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) 1. Business Allegro Biodiesel Corporation (“Allegro”, “we”, “us” or “Company”) is a publicly-traded shell company which from September 20, 2006 through September 9, 2008 owned a biodiesel production facility that used renewable agricultural-based feedstock (primarily soybean oil) to produce biodiesel fuel (the “Pollock Facility”). During 2007, the biodiesel industry experienced a significant increase in the cost of soybean oil. The increase in the cost of soybean oil had a significant negative effect on our profit margins and cash flows. Given these economic conditions, on October 15, 2007 we adopted a Company-wide cost reduction plan to reduce our costs. We also significantly reduced, and then halted, production at the Pollock Facility during the fourth quarter of 2007. Due to the continuing difficult conditions in the biodiesel industry described above, during the second quarter of 2008, the independent member of our board of directors recommended to our stockholders to approve the sale (the “Sale”) of 100% of the membership interests of our wholly owned subsidiary, Vanguard Synfuels, LLC (“Vanguard”), to Consolidated Energy Holdings, LLC, a Louisiana limited liability company (“CEH”). As a consequence of the Sale, we have reduced our outstanding liabilities and eliminated our secured debt. While we no longer have any operating assets, and are considered a “shell company” under the rules and regulations of the Securities and Exchange Commission, we continue to operate as a publicly-traded corporation with non-operating assets, including cash and our equity investment in Community Power Corporation, a developer of modular biomass gasification technology (“CPC”).In February 2009, we increased our cash balance significantly due to our receipt of an arbitration award relating to our 2006 acquisition of Vanguard totaling $875,428 in cash plus accrued interest of $63,900, and 519,736 shares of our common stock.The escrow proceeds received have been classified as “Other, net” in the accompanying statement of operations for the nine months ended September 30, As of September 30, 2009, we had negative working capital of $6,869,915. Included as a reduction to working capital is $6,388,156 of accrued dividends which the Company may pay, at its option, in shares of its Series A convertible preferred stock. As stated in the Company’s most recent Form 8-K, management has not yet received any suitable offers in its search for strategic alternatives, such as an additional financing orpotential strategic transactions.We are now focused on pursuing an orderly wind-down in a manner that will be in the best interest of stakeholders.A bankruptcy proceeding is unlikely to yield the best results for our stakeholders due to, among other things, the high costs of such a proceeding.Instead, we hope to effect a gradual wind-down over time, and without resort to bankruptcy court.However, there can be no assurances that we will be able to effect such a wind-down.We continue to attempt to sell our minority interest in CPC to raise working capital for Allegro.However, given the difficult economic environment and the challenging market for shell companies to raise capital, find suitable merger partners or dispose of assets, management will continue on its path to wind up and dissolve Allegro. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. We do not expect to have sufficient assets to make any liquidating distribution to the holders of our Common Stock. There can be no assurance that we will be able to pay or otherwise provide for our outstanding liabilities. Even if we are able to do so, under the terms of our outstanding Series A Convertible Preferred Stock, we would not be able to make any distributions to the holders of our Common Stock unless we first satisfied the liquidation preference of the Convertible Preferred Stock. The aggregate liquidation preference of the Series A Convertible Preferred Stock is approximately $30.0 million. We do not foresee any set of circumstances that would allow us to fully satisfy this liquidation preference. Thus, we do not foresee any set of circumstances that would allow us to make any distribution to the holders of our Common Stock. The consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 5 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The consolidated financial statements of Allegro are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2008 as reported in the Company's Form 10-K have been omitted. The results of operations for the three month and nine month periods ended September 30, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year. All accounts and intercompany transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements include all adjustments, consisting of normal recurring accruals, necessary to present fairly the Company's financial position, results of operations and cash flows. These statements should be read in conjunction with the financial statements and related notes which are part of the Company's Annual Report on Form 10-K for the year ended December 31, 2008. In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) 168 – “The FASB Accounting Standards Codification (“ASC”) and the Hierarchy of Generally Accepted Accounting Principles,” a replacement of SFAS 162.SFAS 168 provides that the FASB Accounting Standards Codification (the “Codification”) is the single source of U.S. GAAP in the preparation of financial statements, except for rules and interpretive releases of the SEC under authority of federal securities laws, which are sources of authoritative guidance for SEC registrants. The Codification was not meant to create new accounting and reporting guidance, but rather to simplify user access to all authoritative accounting guidance by reorganizing U.S. GAAP pronouncements into accounting topics within a consistent organizational structure. The Codification supersedes all existing non-SEC accounting and reporting standards and is effective for financial statements issued for interim and annual periods ending after September 15, Following SFAS 168, the FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts; instead, it will issue Accounting Standards Updates (ASU’s). The FASB will not consider ASU’s as authoritative in their own right; rather these updates will serve only to update the Codification, provide background information about the guidance, and provide the bases for conclusions on the change(s) in the Codification. In the description that follows, the Company will provide reference to both the Codification Topic reference and the previously authoritative references related to Codification Topics and Subtopics, as appropriate. Fair Value Accounting Effective July 1, 2008, the Company adopted ASC 820, previouslySFAS157, “Fair Value Measurements and Disclosures” (previously known as SFAS 157), to account for our financial assets and liabilities. SFAS157 provides a framework for measuring fair value, clarifies the definition of fair value and expands disclosures regarding fair value measurements. SFAS157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. The standard establishes a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: · Level 1 - Observable quoted prices for identical instruments in active markets; · Level 2 - Observable quoted prices for similar instruments in active markets, observable quoted prices for identical or similar instruments in markets that are not active and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets; or · Level 3 - Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. Net Loss per Share Basic net loss per share is calculated by dividing net loss by the weighted average common shares outstanding during the period. Diluted net loss per share reflects the potential dilution to basic EPS that could occur upon conversion or exercise of securities, options or other such items to common shares using the treasury stock method, based upon the weighted average fair value of our common shares during the period. The following table sets forth potential shares of common stock that are not included in the diluted net loss per share calculation because to do so would be anti-dilutive for the periods indicated below: September 30, 2009 2008 Convertible preferred stock - Series A 39,479,799 36,904,510 Convertible preferred stock - Series B 1,413,900 1,413,900 40,893,699 38,318,410 6 Recent Accounting Pronouncement In May 2009, the FASB issued SFAS165, Subsequent Events (“SFAS 165”). This statement provides guidance on management’s assessment of subsequent events. Historically, management relied on U.S. auditing literature in AICPA Professional Standard, AU Section560. SFAS 165 did not significantly change practice because its guidance is similar to AU Section560. This standard was adopted by the Company as of June30, 2009. The date through which subsequent events have been evaluated is the date on which the financial statements were issued (November 12, 2009).SFAS 165 was codified in the ASC topic on Subsequent Events. 3. Discontinued Operation In September 2006, the Company acquired Vanguard. The Company committed to a plan to sell Vanguard, which was approved by the board of directors, during the second quarter of 2008.Vanguard’s financial results have been classified as a discontinued operation in our consolidated financial statements for all periods presented.Accordingly, the condensed consolidated financial statements have been revised for all periods presented to reflect the Vanguard biodiesel business as a discontinued operation. Unless noted otherwise, discussions in the notes to the consolidated financial statements pertain to our continuing operations. The financial results of Vanguard included in discontinued operation are as follows for the three months and nine months ended September 30, 2008: Three Months Ended September 30, 2008 Nine Months Ended September 30, 2008 Sales $ - $ 55,014 Income taxes - Income (loss) from discontinued operations after income taxes $ 589,459 $ (5,140,011) During the three and nine months ended September 30, 2008, the Company incurred impairment charges totaling $0 and $5,655,036, respectively related to Vanguard’s biodiesel facility and intangible assets. 4. Investment in CPC In November 2007, the Company acquired a minority interest in CPC for $1,000,000.During thethird quarter of 2008, the Company recorded an impairment charge of $211,450 with respect to this investment. The impairment charge resulted from the sale of stock by CPC at a lower price per share than that paid by Allegro at the time of its purchase of the minority interest. During the second quarter of 2009, management reviewed the carrying value of the investment which included a review of CPC's sales pipeline, business prospects and financial situation.CPC’s execution of its business plan has been slower than we anticipated.CPC continues to make progress, but has not achieved the revenue targets initially anticipated by us.Furthermore, we believe the cost of capital for early-stage companies has increased, while the availability of future funding sources for such companies has decreased.We measured the carrying value of the investment using the discounted cash flow method. CPC may need to raise capital within the next 3 to 9 months.As a result, management has recorded an impairment charge of $550,711 during the nine months ended September 30, 5. Common Stock During the nine months ended September 30, 2009, 278,672 shares of Series A convertible preferred stock together with accrued dividends of $60,967 were converted into 447,627 shares of common stock at the original conversion price of $0.76 per share. In February 2009, 519,736 shares of the Company’s common stock were awarded to us in connection of the arbitration award relating to our 2006 acquisition of Vanguard.The underlying shares were cancelled by the Company. 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION This quarterly report on Form 10-Q of Allegro Biodiesel Corporation (“Allegro”, “we,” “us” or “Company”) for the three months ended September 30, 2009, contains forward-looking statements, principally in this Section and “Business.” Generally, you can identify these statements because they use words like “anticipates,” “believes,” “expects,” “future,” “intends,” “plans,” and similar terms. These statements reflect only our current expectations. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy and actual results may differ materially from those we anticipated due to a number of uncertainties, many of which are unforeseen, including, among others, the risks we face as described in this filing. You should not place undue reliance on these forward-looking statements which apply only as of the date of this annual report. These forward-looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbors created thereby. To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties. In any forward-looking statement where we express an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation of belief will be accomplished. We believe it is important to communicate our expectations to our investors. There may be events in the future, however, that we are unable to predict accurately or over which we have no control. The risk factors listed in this filing provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. Factors that could cause actual results or events to differ materially from those anticipated, include, but are not limited to our ability to complete a strategic transaction on terms acceptable to us in a timely fashion and our ability to adequately manage our cash while we do so. Overview We are a publicly-traded shell company.From September 20, 2006, through September 9, 2008 we owned a biodiesel production facility that used renewable agricultural-based feedstock (primarily soybean oil) to produce biodiesel fuel (the “Pollock Facility”). During 2007, the biodiesel industry experienced a significant increase in the cost of soybean oil. The increase in the cost of soybean oil had a significant negative effect on our profit margins and cash flows. Given these economic conditions, on October 15, 2007 we adopted a Company-wide cost reduction plan to reduce our costs. We also significantly reduced, and then halted, production at the Pollock Facility during the fourth quarter of 2007. Due to the continuing difficult conditions in the biodiesel industry described above, during the second quarter of 2008, the independent member of our board of directors recommended to our stockholders to approve the sale (the “Sale”) of 100% of the membership interests of our wholly owned subsidiary, Vanguard Synfuels, LLC (“Vanguard”), to Consolidated Energy Holdings, LLC, a Louisiana limited liability company (“CEH”). Two of our former executive officers, Darrell Dubroc and Tim Collins hold membership interests in CEH. As reported in our Form 8-K dated September 9, 2008, the Sale was completed on September 9, Pursuant to the Sale, CEH assumed substantially all of the liabilities of Vanguard, including (i) approximately $2.9 million in senior secured debt with First South Farm Credit, ACA (“First South”); (ii) approximately $589,000 in trade payables and accrued liabilities; (iii) obligations of Allegro and/or Vanguard under existing employment agreements with employees of Allegro and of Vanguard; and (iv) $258,000 in accrued compensation for certain Allegro employees that accumulated since our Company-wide expense reduction plan through the date of the Sale. 8 During 2008, we notified the Former Vanguard Members of our demand for indemnification under the 2006 Contribution Agreement, and of our claim upon the escrow deposit under the Escrow Agreement we entered into with them on September 20, 2006 (the “Escrow Account”). We alleged that the Former Vanguard Members made certain misrepresentations with respect to the closing balance sheet of Vanguard, dated September 15, 2006, namely overstating inventory assets and understating current liabilities. The total amount of this claim was approximately $1.1 million. During 2008, we received $200,326 in proceeds and the return of 124,961 shares of our common stock from the Escrow Account. In February 2009, we receivedan arbitration award regarding the balance of our claims against the Escrow Account consisting of an additional $875,428 in cash plus $63,900 of accrued interest, and 519,736 shares of our common stock. As a consequence of the Sale, we have reduced our outstanding liabilities and eliminated our secured debt, as described above. While we no longer have any operating assets, and are considered a “shell company” under the rules and regulations of the Securities and Exchange Commission, we continue as a publicly-traded corporation with non-operating assets, including cash and our equity investment in Community Power Corporation, a developer of modular biomass gasfication technology (“CPC”). As stated in the Company’s most recent Form 8-K, management has not yet received any suitable offers in its search for strategic alternatives, such as an additional financing orpotential strategic transactions.We are now focused on pursuing an orderly wind-down in a manner that will be in the best interest of stakeholders.A bankruptcy proceeding is unlikely to yield the best results for our stakeholders due to, among other things, the high costs of such a proceeding.Instead, we hope to effect a gradual wind-down over time, and without resort to bankruptcy court.However, there can be no assurances that we will be able to effect such a wind-down.We continue to attempt to sell our minority interest in CPC to raise working capital for Allegro.However, given the difficult economic environment and the challenging market for shell companies to raise capital, find suitable merger partners or dispose of assets, management will continue on its path to wind up and dissolve Allegro. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. We do not expect to have sufficient assets to make any liquidating distribution to the holders of our Common Stock. There can be no assurance that we will be able to pay or otherwise provide for our outstanding liabilities. Even if we are able to do so, under the terms of our outstanding Series A Convertible Preferred Stock, we would not be able to make any distributions to the holders of our Common Stock unless we first satisfied the liquidation preference of the Convertible Preferred Stock. The aggregate liquidation preference of the Series A Convertible Preferred Stock is approximately $30.0 million. We do not foresee any set of circumstances that would allow us to fully satisfy this liquidation preference. Thus, we do not foresee any set of circumstances that would allow us to make any distribution to the holders of our Common Stock. Our consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should we be unable to continue as a going concern. Unless otherwise noted, the following discussions of our results of operations include the results from continuing operations only. Results of Operations for the Three Months Ended September 30, 2009,compared to the Three Months Ended September 30, 2008 Due to the halting of production at the Pollock Facility in 2007, and the consummation of the Sale in September 2008, we did not generate sales from continuing operations for the three months ended September 30, 2009 and 2008. General and Administrative Our general and administrative expenses include personnel costs, the costs of corporate functions, accounting, transaction costs, legal, insurance, consulting, and non-cash stock-based compensation. General and administrative expenses decreased to $162,749 during the third quarter of 2009, from $411,910 in the comparable period of 2008.The change was primarily attributable to reductions of $125,526 and $89,257 in management fees paid to OPA and wages, respectively. Impairment Charges Impairment charges related to our investment in CPC were $0 during the third quarter of 2009 compared to $211,450 for the comparable 2008 period. 9 Other, net Other, net was $0 during the third quarter of 2009, compared to $152,705 in the comparable period of 2008. During the third quarter of 2008, we received proceeds from the Escrow Account. Discontinued Operation During the second quarter of 2008, the board of directors approved the sale of Vanguard. The Company accounted for the planned sale of Vanguard as a discontinued operation.Accordingly, the consolidated financial statements have been revised for all periods presented to reflect Vanguard as a discontinued operation. Thesale of Vanguard to CEH during the third quarter of 2008. Unless noted otherwise, discussions in the notes to the unaudited consolidated financial statements pertain to our continuing operations. See Note 3 Discontinued Operation to the consolidated financial statements for further information regarding the classification of Vanguard as a discontinued operation. During the third quarter of 2008, Vanguard did not generate revenues. We incurred income from discontinued operations and the sale of Vanguard of $589,459.Included in this amount are proceeds received of $128,405 from CEH to fund Vanguard’s operations pending the completion of the Sale and the recognition of a gain on the Sale of $614,119.See Note 3 to the consolidated financial statements for further information regarding the classification of Vanguard as a discontinued operation. Results of Operations for the Nine Months Ended September 30, 2009,compared to the Nine Months Ended September 30, 2008 Due to the halting of production at the Pollock Facility in 2007, and the consummation of the Sale in September 2008, we did not generate sales from continuing operations for the nine month periods ended September 30, 2009 and General and Administrative General and administrative expenses decreased to $486,746 during the 2009 period, from $1,385,440 in the comparable period of 2008.The change was primarily attributable to a reduction in stock-based compensation of $121,566, reductions of $347,526 and $321,938 in management fees paid to OPA and salaries, respectively.As a result of the Sale, salaries have ceased. Impairment Charges During the 2009 and 2008 periods, we evaluated the carrying value of our investment in
